Citation Nr: 1522206	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-31 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and her Daughter-in-Law


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the Philippine Guerilla Service from July 1945 to February 12, 1946 and in the Regular Philippine Army from February 13, 1946 to February 20, 1946.   He died in October 2010.  The appellant claims as the surviving spouse.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In January 2014, the appellant testified during a travel Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record, and is located within the Veteran's electronic claims file.


FINDINGS OF FACT

1.  The Veteran died in October 2010.  The cause of death was cerebrovascular accident with contributing causes of hypertensive cardiovascular disease and hypertension.

2.  At the time of death, the Veteran was not service connected for any disability. 

3.  Cerebrovascular accident, hypertensive cardiovascular disease, and hypertension were not manifest during service, or within one year of separation, and are not related to service.

4.  Tuberculosis was not manifest during service or within 3 years of separation.

5.  The Veteran's cause of death was unrelated to service or a service connected disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to death.  38 U.S.C.A. §§ 101(16),1101, 1110, 1112, 1113, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(2014).  The RO provided the required notice in a letters sent to the appellant in March 2012.  These letters informed the appellant of what evidence was required to substantiate her claim and of her and VA's respective duties for obtaining evidence.  The case was last adjudicated in a September 2013 Statement of the Case.  

During the January 2014 hearing, the undersigned Veterans Law Judge clarified the issues on appeal, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claim.  The Veterans Law Judge inquired if the appellant had additional evidence to submit.  The appellant informed the VLJ that she did not have any additional evidence or argument to submit.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103 (2014).  Subsequent to the hearing, additional evidence was submitted including treatment records relating to the Veteran's care prior to his death.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.  

Service Connection for Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5(2014).

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  
A Veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports. 38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a Veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Analysis

In this case, the Veteran died in October 2010.  According to the death certificate, cerebrovascular accident with contributing causes of hypertensive cardiovascular disease, hypertension.  Treatment records from October 2010 also show additional contributing causes as chronic obstructive pulmonary disease and Koch's pneumonia.  

At the time of the Veteran's death, service connection was not in effect for any disability.  The appellant contends that that the Veteran suffered from heart condition that was incurred during his service in the Philippine Guerilla Service.  

Service treatment records dated February 1946 show the Veteran's blood pressure was 110/70.  No other service treatment records show any blood pressure readings from the Veteran's active service.  His lung chest x-ray and neurological system were either negative or normal.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As hypertension, cardiovascular disease, tuberculosis, and organic disease of the nervous system are chronic diseases, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Here, a cerebrovascular accident, hypertension, and Koch's disease were not "noted" during service or within an applicable presumptive period.  The Board finds that the service treatment records do not show a combination of hypertension manifestations or a respiratory disorder, or cerebrovascular accident sufficient to identify the disease entity.  Furthermore, the evidence does not establish that hypertension or a cerebrovascular accident was manifest to a compensable degree with one year of separation or that tuberculosis was manifest within three years of separation.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307; 3.309 (2014).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).

Here, there is no reliable evidence linking the Veteran's fatal disease processes to service.  There is simply nothing competent to support the appellant's assertions that the fatal processes, with an onset many years after service, are related to service.  

This evidence is against a finding that the Veteran's death was related to service.  The only evidence to the contrary is the appellant's lay statements.  With regard to the actual causes of death of cerebrovascular accident, hypertensive cardiovascular disease, and hypertension, the probative  record does not support a relationship between the disorders and the Veteran's period of service.  

Here, to the extent that the appellant reports that death was due to hypertension, cerebrovascular accident, and Koch's disease, she is competent.  However, she has not established her competence to link the fatal processes to service and there are no Jandreau type exceptions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  Based upon the more probative record, we conclude that the fatal disease processes were not manifest during service or within an applicable presumptive period and that such processes are unrelated to service.

A preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


